Name: 77/771/EEC: Commission Decision of 23 November 1977 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC and to Titles III and IV of Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production; NA;  Europe
 Date Published: 1977-12-15

 Avis juridique important|31977D077177/771/EEC: Commission Decision of 23 November 1977 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC and to Titles III and IV of Directive 75/268/EEC (Only the English text is authentic) Official Journal L 320 , 15/12/1977 P. 0048 - 0049COMMISSION DECISION of 23 November 1977 on the implementation of the reform of agricultural structures in Ireland pursuant to Directive 72/159/EEC and to Titles III and IV of Directive 75/268/EEC (Only the English text is authentic) (77/771/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Articles 4 (6) and 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Whereas the Government of Ireland has notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, amendments dated 25 August 1976 to the farm modernization scheme; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission must decide whether, having regard to the compatibility of the provisions notified with that Directive and with Titles III and IV of Directive 75/268/EEC and to the objectives of the two Directives and to the need for a proper connection between the various measures, the provisions existing in Ireland for the implementation of the reform of agricultural structures pursuant to Directive 72/159/EEC continue, having regard to the abovementioned amendments, to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned amendments are in accordance with the conditions and objectives of Directive 72/159/EEC and of Titles III and IV of Directive 75/268/EEC; Whereas under Article 4 (6) of Directive 72/159/EEC Member States may be authorized for certain regions to specify a period longer than six years for the implementation of a farm development plan; Whereas the abovementioned amendments provide that in certain exceptional cases in the less-favoured areas in Ireland the duration of the development plan may be fixed at not more than eight years; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in Ireland for the implementation of the reform of agricultural structures pursuant to Directive 72/159/EEC continue, having regard to the amendments of 25 August 1976 to the farm modernization scheme, to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC. Article 2 The Government of Ireland is hereby authorized to extend the duration of farm development plans in less-favoured areas within the meaning of Directive 75/268/EEC, under the conditions laid down in Part (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1. II (8) (d) of the farm modernization scheme, to not more than eight years. Article 3 This Decision is addressed to Ireland. Done at Brussels, 23 November 1977. For the Commission Finn GUNDELACH Vice-President